Citation Nr: 1026180	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-30 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for right knee medial meniscal tear with chondromalacia patellae. 

2.  Entitlement to an initial evaluation in excess of 10 percent 
for left knee medial meniscal tear with chondromalacia patellae. 

3. Entitlement to an initial evaluation in excess of 10 percent 
for left knee instability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 
ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
August 1986 to August 1990, and again from August 2006 to June 
2007.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Columbia, 
South Carolina (RO). 

In pertinent part of the March 2008 rating decision, the RO 
granted service connection right knee and left knee medical 
meniscal tears with chondromalacia patellae, and assigned each 
knee a 10 percent rating, effective from June 16, 2007.  It also 
granted a 10 percent rating for left knee instability, effective 
from June 16, 2007. 

In June 2010, the Veteran testified before the undersigned via 
videoconference hearing.  A copy of the transcript of this 
hearing has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks higher initial evaluations for his left knee 
and right knee disabilities.  He is currently assigned a 10 
percent rating for limitation of flexion in the right knee, a 10 
percent rating for limitation of flexion in the left knee, and a 
10 percent rating for instability in his left knee.  After a 
review of the record, the Board finds that additional development 
is necessary prior to adjudication of the claims.  In particular, 
a new VA examination is needed. 

As reflected by the findings in an April 2010 supplemental 
statement of the case (SSOC), it appears that the Veteran was 
recently afforded a VA examination in May 2009.  A copy of the 
examination report, however, has not yet been associated with the 
claims.  Attempts should be made to obtain any outstanding 
examination reports and add them to the claims file prior to 
adjudication of these claims.  

Even though the above noted examination report is not presently 
available for the Board to review, subsequent treatment records 
appear to indicate that the Veteran's knee disabilities may very 
well have worsened since that examination in May 2009.  
Specifically noted in this regard is an August 2009 VA treatment 
record that shows the Veteran sustained injuries from a fall when 
his knee locked while he was getting out of his truck.  
Additional treatment records also show that the Veteran 
complained of intermittent locking of his knees.  Moreover, 
during the June 2010 hearing, the Veteran requested a new VA 
examination in conjunction with his claim.  Given the medical 
evidence that indicates an increase in severity in the Veteran's 
knee disabilities, a new VA examination is warranted. 

The RO/AMC should schedule the Veteran for a VA examination to 
determine the nature and severity of his right and left knee 
disabilities.  The examiner should be asked to comment on any 
changes from findings shown in the previous November 2007 and May 
2009 VA examinations. 

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding records of pertinent 
medical treatment.  If any identified records cannot be obtained, 
a memorandum should be included in the file explaining the 
procedures undertaken to attempt to find the records and why such 
attempts were not fully successful.



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a copy of the 
Veteran's May 2009 VA examination and 
associate it with the claims folder. 

2.  The RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding 
pertinent medical treatment records.  If any 
identified records cannot be obtained, a 
memorandum should be included in the file 
explaining the procedures undertaken to 
attempt to find the records and why such 
attempts were not fully successful.

3.  After all the available records have been 
associated with the claims folder, the 
Veteran should be scheduled for a VA 
examination, with the appropriate specialist, 
to determine the nature and severity of his 
right knee and left knee disabilities.  The 
claims folder must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests and 
studies should be undertaken.  If the 
examiner deems that an x-ray is needed, then 
such should be done.  

The examiner should measure the Veteran's 
range of motion of the knee, to include 
limitation of motion due to pain, and discuss 
the presence or absence of any laxity or 
instability.  The examiner should indicate 
whether the Veteran's knees are additionally 
limited by reduced range of motion, weakened 
movement, excess fatigability, swelling 
and/or pain on repetitive motion.  The 
examiner should also address whether the 
Veteran experiences flare-ups, and, if so, 
how these affect the Veteran's functional 
ability.  Finally, noting the Veteran's 
history, the examiner should opine, if 
possible, as to how the Veteran's knee 
disabilities have worsened or improved over 
the course of his appeal, since June 2007.  

A full rationale is requested for all 
opinions expressed by the examiner.  If the 
examiner is unable to offer an opinion on any 
issue presented, the examiner should explain 
why an opinion is not possible.  

4.  The RO/AMC should review the claims file 
to ensure that all the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  The RO/AMC 
should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The claims should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  
38 C.F.R. § 3.655.



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009). 


